HEANEY, Circuit Judge,
dissenting.
I respectfully dissent. In my view, this Court should not blindly accord absolute immunity to all federal defendants for their alleged violations of Dr. Kwoun’s constitutional rights and should not accord absolute immunity to any of the Southeast Missouri Professional Standards Review Organization (SEMO) defendants for their alleged violations of Dr. Kwoun’s constitutional rights. I am otherwise in accord with the majority.
The Federal Defendants:
Absolute immunity should not be extended to all of the federal defendants for their *411alleged constitutional violations at this time because the record does not establish that all of them are necessarily entitled to it. The majority correctly notes that entitlement to absolute immunity for constitutional violations is governed by Butz v. Economou, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978), which holds that “agency officials performing certain functions analogous to those of a prosecutor” are entitled to absolute immunity. Id. at 515, 98 S.Ct. at 2915. What they neglected to point out is that the burden of establishing absolute immunity rests on those who claim it, see Harlow v. Fitzgerald, 457 U.S. 800, 812, 102 S.Ct. 2727, 2735, 73 L.Ed.2d 396 (1982); Butz, 438 U.S. at 506, 98 S.Ct. at 2910, and that the issue is one of fact to be decided in the first instance by the trial court. We should do as the Supreme Court of the United States did in Butz and remand the matter to the district court to determine which federal defendants, if any, were “responsible for the decision to initiate or continue a proceeding subject to agency adjudication” and to grant absolute immunity to those defendants and those only. Butz, 438 U.S. at 523, 98 S.Ct. at 2919, on remand, 466 F.Supp. 1351 (S.D.N.Y.1979) (finding that all but two of the defendants were entitled to absolute immunity).
This Court is in no position to determine which federal officials are entitled to absolute immunity on the record before it. The district court has already held that the federal defendants are entitled to qualified immunity only. Thus, we can hardly rely on the court’s earlier decision to support a claim for absolute immunity. The district court should be given an opportunity to review the full record and make appropriate findings. Dr. Kwoun is entitled to have an opportunity to submit any additional evidence that may be relevant and to fully argue his position before the district court.
Lest it be argued that the district court’s March 27, 1986, sua sponte order dismissing the complaint against all federal defendants is tantamount to granting absolute immunity, I would point out that the district court does not mention the federal defendants in that order. Moreover, the court discussed the federal defendants in its September 19, 1985, order and held that absolute immunity should not be extended to them under Butz. It is also important to note the district court specifically refused to dismiss Dr. Kwoun’s claims under 42 U.S.C. § 1981 and 42 U.S.C. § 1985(3) stating the complaint clearly alleged Dr. Kwoun was denied participation in the Medicare program because of his race.1 This is a clear allegation of a constitutional violation that can only be avoided if the district court finds it meritless or specifically finds that each federal defendant is entitled to absolute immunity.
The SEMO Defendants:
Absolute immunity should not be extended to the SEMO defendants for a very simple reason. Congress specifically provided that participants in the review process were entitled to qualified immunity only. At the time the events in this case took place, 42 U.S.C. § 1320c-6(b)(l), provided:
(b)(1) No individual who, as a member or employee of any Professional Standards Review Organization or of any Statewide Professional Standards Review Council or who furnishes professional counsel or services to such organization or council, shall be held by reason of the performance by him of any duty, function, or activity authorized or required of Professional Standards Review Organizations or of Statewide Professional Standards Review Councils under this part, to have violated any criminal law, or to be civilly liable under any law, of the United States or of any State *412(or political subdivision thereof) provided he has exercised due care.
(2) The provisions of paragraph (1) shall not apply with respect to any action taken by an individual if such individual, in taking such action, was motivated by malice toward any person affected by such action.
Id. (as amended October 25, 1977) (emphasis added).
The current statutory section, effective September 3, 1982, provides:
(b) Employees and fiduciaries of organizations having contracts with Secretary
No person who is employed by, or who has a fiduciary relationship with, any such organization or who furnishes professional services to such organization, shall be held by reason of the performance by him of any duty, function, or activity required or authorized pursuant to this part or to a valid contract entered into under this part, to have violated any criminal law, or to be civilly liable under any law of the United States or of any state (or political subdivision thereof) provided he has exercised due care.
42 U.S.C. § 1320c-6(b) (emphasis added).
It is clear that under either provision, qualified, not absolute, immunity is the standard to be applied to the SEMO defendants. In a case with facts nearly identical to the instant case, a black doctor brought suit against a Professional Standards Review Organization (PSRO), its staff, a hospital, and hospital officials, alleging discrimination in determining that many of the medical services performed by the doctor for his Medicare and Medicaid patients were unnecessary. With regard to the immunity of the PSRO and its staff, the court stated: “Defendant concedes, and both statutory provisions specify, that PSRO defendants are not immune from liability if they act with malice.” Taylor v. Flint Osteopathic Hosp., Inc., 561 F.Supp. 1152, 1160 (E.D.Mich.1983).2 Thus, the statute is so clear that the Taylor defendants saw fit to concede and the court to expressly state that the PSRO and PSRO officials were entitled to qualified immunity only.
In this respect, the federal statute follows state statutes which have nearly uniformly codified the common law granting only qualified immunity to peer review committees.3 The reason for qualified immunity is clear:
Peer review statutes, which state legislatures have enacted with increasing fre*413quency in recent years, are directed towards the attainment of an elevated quality of health care at a reasonably low cost to the patient. Such legislation is based on the premise that the evaluation of the professional competency of doctors is best left to the specialized expertise of their peers, subject only to limited judicial surveillance. Peer review legislation promotes self-regulatory competence usually by protecting committee members with a qualified immunity and committee proceedings with some degree of confidentiality.
Franco v. District Court of Denver, 641 P.2d 922, 925 (Colo.1982) (citing, Note, The Legal Liability of Medical Peer Review Participants For Revocation of Hospital Staff Privileges, 28 Drake L.Rev. 692 (1978-79); Note, Medical Peer Review Protection In the Health Care Industry, 52 Temple L.Q. 552 (1979)).
Yet, it does not follow from the importance of and need for candor in peer review proceedings that peer review committees and those testifying before them should be accorded an absolute privilege to testify or render decisions in a racially discriminatory manner. Such conduct, as has been alleged in this case, advances no important interest of society or the professions and indeed actually hinders competent performance of the important tasks peer review committees are set up to perform. Thus, the conduct to which we may be affording an absolute privilege in this case and to which the majority’s decision will most certainly afford an absolute privilege in future cases, has “no place in a forum convened to determine the qualifications of an individual to continue in the practice of his profession.” Matviuw v. Johnson, 70 Ill.App.3d 481, 26 Ill.Dec. 794, 798, 388 N.E.2d 795, 799 (1979), aff'd, 111 Ill.App.3d 629, 67 Ill.Dec. 370, 444 N.E.2d 606 (1982).
To summarize, I would remand this matter to the district court to determine which of the federal defendants performed a function analogous to that of a prosecutor, arranged for the presentation of the government’s case in the course of the administrative proceeding, or performed adjudicatory functions. Only those defendants should be extended absolute immunity for the alleged unconstitutional acts directed at Dr. Kwoun. I would further direct the district court to extend only qualified immunity to the SEMO defendants for their alleged unconstitutional acts. If Congress wishes to extend absolute immunity to those who participate in the peer-review process in prosecutorial or adjudicative functions, it is free to do so. Until it does, I believe we are bound by the statute as written.

. The record before us does not disclose whether the allegations of racial discrimination are purely conclusory in nature. SEMO’s investigation initially focused on Poplar Bluff Hospital which reportedly had the highest readmission rate per 100 discharges of any hospital in its region. It was subsequently narrowed to four doctors, including Dr. Kwoun. As a result of the proceedings, however, neither the hospital nor the other three doctors were sanctioned. This action was reserved for Dr. Kwoun, apparently the only minority doctor in the hospital.


. Neither party saw fit to appeal any aspect of Judge Boyle's decision in Taylor. Subsequent to her decision, however, Judge Boyle was appointed to the Michigan state bench and the case was reassigned to Senior Judge George E. Woods. The PSRO and PSRO officials (defendants) again moved for summary judgment, arguing that the doctor’s section 1981 claims, remaining after their initial summary judgment motions, should be dismissed because the doctor had failed to establish disparate treatment at the hands of the defendants. Judge Woods granted the defendants’ summary judgment motion. On appeal, the Sixth Circuit, in an unpublished opinion, reversed and vacated only Judge Woods ruling and order, holding that, with respect to the section 1981 claim, issues of fact remained concerning the defendants’ justifications for their actions. The Circuit Court thus remanded the case for trial on the merits. Taylor v. Flint Osteopathic Hosp., Inc., 765 F.2d 146 (6th Cir.1985). Thus, Judge Boyle’s finding that the PSRO and its officials are entitled to qualified immunity remains in effect and, in the final analysis, Dr. Taylor will receive exactly what Dr. Kwoun should receive — a trial on the merits of his discrimination claim.


. See, e.g., Hayden v. Foryt, 407 So.2d 535, 536 (Miss. 1982), (granting review committee and witnesses before committee qualified immunity); Franco v. District Court of Denver, 641 P.2d 922, 925 (Colo.1982) (granting review committee and committee members qualified immunity); Buckner v. Lower Florida Keys Hosp. Dist., 403 So.2d 1025, 1028 (Fla.App.1981) (granting hospital staff and disciplinary body and its agents qualified immunity); Hackethal v. Weissbein, 24 Cal.3d 55, 154 Cal.Rptr. 423, 426-27, 592 P.2d 1175 (1979) (granting qualified immunity to witnesses at hearing of peer review committee of nonpublic institution); Matviuw v. Johnson, 70 Ill.App.3d 481, 26 Ill.Dec. 794, 798, 388 N.E.2d 795, 799 (1979) (granting witnesses at hearing of peer review committee qualified immunity), aff'd, 111 Ill.App.3d 629, 67 Ill.Dec. 370, 444 N.E.2d 606 (1982); see also Southwick and Slee, Quality Assurance in Health Care, 5 J. Legal Med. 343, 386-96 (1984); D. Gregory, Immunity for Physicians in Peer-Review Committees, 11 Legal Aspects of Med. Practice No. 9, pp. 1, 2-4 (Sept.1983); J.C. Norman, So-Called Physician "Whistle-Blowers” Protected: Immunity of Peer-Review Committee Members from Suit, 11 *413Legal Aspects of Med. Practice No. 2, pp. 4-7 (Feb.1983).